PER CURIAM: *
The attorney appointed to represent Joseph P. Lymore has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the briefs, record, and Mr. Lymore’s response discloses no non-frivolous issues for appeal. Counsel’s motion for leave to withdraw is granted, counsel is excused from further responsibilities, and the appeal is dismissed. See 5th Cir. R . 42.2. Lymore’s motion to proceed pro se is denied. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998).
MOTION TO WITHDRAW GRANTED; MOTION TO PROCEED PRO SE DENIED; APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.